DETAILED ACTION
Claims 1, 2, 4, 5, 7-9, 11-13, 15, 16, 18, 19, 21-23, 25-27, and 29 are presented for examination.
Claims 1, 8, 15, and 22 are amended.
Claims 3, 6, 14, 20, and 28 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 18-21, filed September 23, 2021, in response to the Final Rejection mailed on August 23, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-9, 11-13, 15, 16, 18, 19, 21-23, 25-27, and 29 allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1, 2, 4, 5, 7-9, 11-13, 15, 16, 18, 19, 21-23, 25-27, and 29 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… inhibiting transmitting of user plane data on the second connection until a predefined event happens …, wherein the predefined event comprises at least one of: a lapse of a first predefined time after the request was received; and a lapse of a second predefined time after the second connection was created, … further perform numbering packet data units … on the first connection subsequently; and numbering packet data units … on the second connection subsequently and such that a first packet data unit … after the transmitting on the first connection is inhibited is a direct successor of a last packet data unit …on the first connection before the transmitting on the first connection is inhibited” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Xu et al., (U.S. Publication No. 2016/0373975), discloses an apparatus for transmitting a request message comprising information to indicate a bearer is suspended, and stopping data transmission [paragraphs 0087, 0090, 0110]. The cited portions of Xu do not disclose numbering a first packet data unit, after the transmitting on the first connection is inhibited, is a direct successor of a last packet data unit on the first connection before the transmitting on the first connection is inhibited. Therefore, Xu fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Ahluwalia, (U.S. Publication No. 2010/0067483) discloses an apparatus for inhibiting/stopping transmission of data packets during the handover execution phase (the time of handover execution; until the UE is switched to the target eNodeB) after the request was received [fig. 6, paragraphs 0063, 0069-0084, 0089]. The cited portions of Ahluwalia do not disclose numbering a first packet data unit, after the transmitting on the first connection is inhibited, is a direct successor of a last packet data unit on the first connection before the transmitting on the first connection is inhibited. Therefore, Ahluwalia fails to disclose or render obvious the above italic limitations as claimed. 

In view of the above, none of the prior arts Xu or Ahluwalia disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 8, 15, and 22, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469